Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-15-00306-CV

                     Cynthia L. BARKMAN and Charles N. Barkman,
                                     Appellants

                                           v.

                          USAA FEDERAL SAVINGS BANK,
                                    Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2015CV01936
                          Honorable Jason Wolff, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellants Cynthia L.
Barkman and Charles N. Barkman. Appellee’s motion for sanctions is DENIED.

      SIGNED October 28, 2015.


                                            _________________________________
                                            Patricia O. Alvarez, Justice